DETAILED ACTION
This action is responsive to communications filed on January 25, 2021. 
Claims 1-8, 21-26, and 28-32 are pending in the case. 
Claims 1, 21, and 32 are independent claims.

ALLOWABLE SUBJECT MATTER
	Claims 1-8, 21-26, and 28-32 are allowed in accordance with the board decision dated January 25, 2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew T McIntosh whose telephone number is (571)270-7790.  The examiner can normally be reached on M-Th 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 






/ANDREW T MCINTOSH/Primary Examiner, Art Unit 2176